Darrell Hickman, Justice. Dissent. The issue in this case is not whether the Department of Corrections can print materials for other state agencies, nor is it whether that department can do it more economically than the private sector. We need not delve into the question of the real cost of printing at the Department of Corrections, whether it included the cost of the buildings, utilities and equipment, and whether indeed the Department of Corrections can do printing cheaper. That would be an interesting question. We need not question whether Amendment 54 is wise in requiring the General Assembly to purchase all its printing from a bidder. We only need to decide if we are going to allow a flagrant avoidance of the Constitution. I respectfully submit that we should not. The only issue is whether the General Assembly violated Amendment 54 to the Arkansas Constitution when it bought certain printing from the Department of Corrections without complying with the bid process required by the Constitution. The answer is plainly and simply that the General Assembly did violate the Constitution as the trial court held. Amendment 54 reads: The printing, stationery, and supplies purchased by the General Assembly and other departments of government shall be under contracts given to the lowest responsible bidder, below such maximum price and under such regulations as shall be prescribed by law. No member or officer of any department of government shall in any way be interested in such contracts. (Italics supplied.) The majority avoids the Constitution by holding a mere “bookkeeping entry” was made “transferring money” from one state account to another. Did the General Assembly pay the Department of Corrections for the printing? It did. Did it buy the printing from the Department of Corrections? It did. There is no need to use euphemisms such as “transferring” and “bookkeeping entry” to hide what was done. This decision simply means that it does not matter what the Constitution says — it can be circumvented. If the General Assembly wants to appropriate money to the Department of Corrections to do all the printing for Arkansas state agencies, that may well be within its prerogative. However, it cannot set up a printing shop to compete with private business in violation of the Constitution. It cannot “purchase” printing, nor can any other department in violation of the Constitution. This was not a “bookkeeping entry” but an appropriation; this was not a “transfer” but a purchase. I respectfully dissent.